 
EXHIBIT 10.4


 
REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) dated as of March 27, 2008,
is by and among Pacific Ethanol, Inc., a Delaware corporation (the “Company”),
and Lyles United, LLC, a Delaware limited liability company (the “Investor”).
 
WHEREAS, the Company and the Investor have entered into a Securities Purchase
Agreement dated March 18, 2008 (and, as amended from time to time, the “Purchase
Agreement”), providing for the purchase by the Investor of (i) 2,051,282 shares
of the Company’s Series B Cumulative Convertible Preferred Stock (the “Series B
Preferred Stock”) (such shares, together with any additional shares of the
Company’s Series B Preferred Stock issued as a dividend thereon, the “Shares”),
and (ii) a warrant (the “Warrant”) to acquire up to 3,076,923 shares (the
“Warrant Shares”) of the Company’s common stock, par value $0.001 per share (the
“Common Stock”); and
 
WHEREAS, simultaneously with, and as a condition to, the closing of the
transactions contemplated in the Purchase Agreement, the Company and the
Investor desire to enter into this Agreement to provide certain registration and
other rights with respect to the Registrable Securities (as hereinafter
defined).
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement and the Purchase Agreement, and intending to be
legally bound, the parties hereto agree as follows:
 
1.           Definitions.  As used in this Agreement, the following terms have
the meanings indicated below or in the referenced sections of this Agreement:
 
“Adjustment Provisions” shall have the meaning set forth in Section 3(a).
 
“Affiliate” shall have the meaning set forth in the Purchase Agreement.
 
“Agreement” shall have the meaning set forth in the recitals hereof.
 
“Business Day shall mean any day other than Saturday, Sunday or other day on
which commercial banks in the State of California are authorized or required by
law to remain closed.
 
“Closing” shall have the meaning set forth in the Purchase Agreement.
 
“Commission” shall mean the United States Securities and Exchange Commission.
 
“Common Stock” shall have the meaning set forth in the recitals hereof.
 
“Company” shall have the meaning set forth in the recitals hereof.
 
“Conversion Shares” shall have the meaning set forth in the Purchase Agreement.
 
“Demand Registration” shall have the meaning set forth in Section 3(a).
 

--------------------------------------------------------------------------------


 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder.
 
“FINRA” shall mean the Financial Industry Regulatory Authority, Inc.
 
“GAAP” shall mean generally accepted accounting principals, as in effect in the
United States of America from time to time applied on a consistent basis.
 
“Investor” shall have the meaning set forth in the recitals hereof, and its
successors, assigns and transferees.
 
“Investor Securities” shall mean the Shares, the Warrant Shares, the Conversion
Shares and the Note Warrant Shares.
 
“Majority of the Registrable Securities” shall have the meaning set forth in
Section 2(b).
 
“Note Warrant Shares” shall mean 100,000 shares of Common Stock acquired upon
the exercise of the warrant issued in connection with that certain Secured
Promissory Note by and between the Company and the Investor, dated November 28,
2007.
 
“Person” shall have the meaning set forth in the Purchase Agreement.
 
“Piggyback Registration” shall have the meaning set forth in Section 4(a).
 
“Purchase Agreement” shall have the meaning set forth in the recitals hereof.
 
“Registrable Securities” shall mean:  (i) the Conversion Shares; (ii) the
Warrant Shares; (iii) the Note Warrant Shares; and (iv) any securities issued or
issuable with respect to the Conversion Shares, Warrant Shares or Note Warrant
Shares by way of a stock dividend or stock split or in connection with a
combination of shares, recapitalization, merger, consolidation or other
reorganization with respect to any of the securities referenced above; provided,
however, that a Registrable Security ceases to be a Registrable Security when
(a) it is registered under the Securities Act and disposed of in accordance with
the registration statement covering it or (b) it is sold or transferred in
accordance with the requirements of Rule 144 (or similar provisions then in
effect) promulgated by the Commission under the Securities Act (“Rule 144”).
 
“Registration Expenses” shall have the meaning set forth in Section 6(a).
 
“Registration Statement” shall mean any registration statements contemplated by
Section 3 and any additional registration statements contemplated by Section 4,
including (in each case) the prospectus, amendments and supplements to such
registration statement or prospectus, all exhibits attached thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.
 
“Representatives” of a Person means the officers, employees, independent
accountants, independent legal counsel and other representatives of such Person.
 
2

--------------------------------------------------------------------------------


“Rule 415” shall mean Rule 415 (or similar provisions then in effect)
promulgated by the Commission under the Securities Act.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations thereunder.
 
“Shares” shall have the meaning set forth in the recitals hereof.
 
“Subsidiary” shall have the meaning set forth in the Purchase Agreement.
 
“Termination Date” shall mean the date that the Investor and its Affiliates, as
a group, own less than 10% of the Investor Securities.  For purposes of
calculating such percentage of ownership, each Share shall be deemed to be
equivalent to the number of shares of Common Stock into which they are
convertible.
 
“Warrant” shall have the meaning set forth in the Purchase Agreement.
 
“Warrant Shares” shall have the meaning set forth in the Purchase Agreement.
 
2.           Securities Subject to this Agreement.
 
(a)           Holders of Registrable Securities.  A Person is deemed to be a
holder of Registrable Securities whenever that Person owns, directly or
beneficially, or has the right to acquire, Registrable Securities, disregarding
any legal restrictions upon the exercise of that right.
 
(b)           Majority of the Registrable Securities.  As used in this
Agreement, the term “Majority of the Registrable Securities” means more than 50%
of the Registrable Securities being registered or, where the context requires, a
majority in interest of the Registrable Securities.
 
3.           Demand Registration.
 
(a)           Request for Registration.  Subject to the provisions of
Section 3(b), at any time after the first anniversary of the Closing, (A) one or
more holders of the Registrable Securities representing a Majority of the
Registrable Securities may demand that the Company register all or part of its
Registrable Securities under the Securities Act (a “Demand Registration”) on
Form S-1 (or a similar form then in effect) promulgated by the Commission under
the Securities Act, provided that the Company shall not be obligated to effect a
Demand Registration (i) during the one hundred eighty (180) days period
commencing with the date of any secondary public offering or (ii) if the Company
delivers notice to the holders of Registrable Securities within thirty (30) days
of any registration request of its intent to file a registration statement for a
secondary public offering within sixty (60) days, during the period starting
with the date sixty (60) days prior to the Company’s good faith estimate of the
date of filing of, and ending on a date one hundred eighty (180) days after the
date of such secondary public offering, provided that the Company is actively
employing in good faith commercially best efforts to cause the registration
statement covering such offering to become effective and (B) one or more holders
of Registrable Securities representing a Majority of the Registrable Securities
may request a Demand Registration on Form S-3 (or a similar form then in
effect), provided that the Registrable Securities to be covered by any such Form
S-3 shall be expected to result in aggregate gross proceeds of not less than
$1,000,000.  Within ten (10) days after receipt of a demand, the Company will
notify in writing all holders of Registrable Securities of the demand.  Any
holder who wants to include its
 
3

--------------------------------------------------------------------------------


 Registrable Securities in the Demand Registration must notify the Company
within ten (10) Business Days of receiving the notice of the Demand
Registration.  Except as provided in this Section 3, the Company will include in
all Demand Registrations all Registrable Securities for which the Company
receives the timely written requests for inclusion.  Any such request to be
included in a Demand Registration shall not be counted as a Demand Registration
under this Section 3.  All demands or requests made pursuant to this
Section 3(a) must specify the number of Registrable Securities to be registered
and the intended method of disposing of the Registrable Securities.  The Company
acknowledges that the plan of distribution contemplated by any such Registration
Statement shall include offers and sales through underwriters or agents, offers
and sales directly to investors, block trades and such other methods of offer
and sale and that offers and sales may be on a continued or delayed basis under
Rule 415. The Company will use its commercially best efforts to cause such
Registration Statement to be declared effective by the Commission and to remain
effective until such time as all of the shares of Common Stock designated
thereunder are sold or the holders thereof are entitled to rely on Rule 144 for
sales of Registrable Securities without registration under the Securities Act
and without compliance with the public information, sales volume, manner of sale
or notice requirements of Rule 144(c), (e), (f) or (h).  The Company
acknowledges that at the time the Company files any Registration Statement
pursuant to this Section 3 the number of Registrable Securities may not be fixed
due to the antidilution and other provisions related to the Shares (“Adjustment
Provisions”).  Accordingly, the Company agrees that it will register the number
of Conversion Shares, Warrant Shares and Note Warrant Shares held by or issuable
to the Investor as of the date of the filing of the Registration Statement and,
to the extent permitted under the applicable rules under the Securities Act, the
additional number of shares of Common Stock issuable pursuant to the Adjustment
Provisions.  The Company agrees that, thereafter, it will file, as soon as
practicable but in no event later than thirty (30) days after the issuance of
additional Registrable Securities that are not covered by such Registration
Statement (due to the effect of the Adjustment Provisions) such amendments
and/or supplements to the Registration Statement, and such additional
Registration Statements as are necessary in order to ensure that at least 100%
of the Conversion Shares, Warrant Shares and Note Warrant Shares held by or
issuable to the Investor are included in a Registration Statement, and the
Company will use its commercially best efforts to cause such amendments,
supplements and additional Registration Statements to be declared effective
within ninety (90) days following the issuance of such additional Registrable
Securities that are not otherwise covered by an effective Registration
Statement.
 
(b)           Number of Demands.  The holders of Registrable Securities shall
have the right to two (2) Demand Registrations on Form S-1 (or a similar form
then in effect) and shall have the right to an unlimited number of Demand
Registrations on Form S-3 (or a similar form then in effect); provided, however,
that the Company shall not be obligated to effect more than one (1) Demand
Registration on Form S-3 in any calendar year.
 
(c)           Registration Expenses.  The Company shall pay or reimburse to the
holders of the Registrable Securities included in a Demand Registration all
Registration Expenses of those holders in connection with any Demand
Registration (including the reasonable fees and disbursements of one counsel for
such holders in connection with each such Demand Registration not to exceed
$25,000 per registration, as described in Section 6).
 
4

--------------------------------------------------------------------------------


(d)           Selection of Underwriters; Priority on Demand Registrations.  If
the holders of Registrable Securities initiating a Demand Registration intend to
distribute Registrable Securities covered by their request by means of an
underwriting, such holders shall, after consultation with the Company, select
the investment banker(s) and manager(s) that will administer the offering;
provided, that the Company shall have given its prior written consent to such
selection (which consent shall be not unreasonably withheld).  The Company and
the holders of Registrable Securities whose shares are being registered shall
enter into a customary underwriting agreement with such investment banker(s) and
manager(s).
 
If the managing underwriter advises the Company, in writing or otherwise, that
an underwriters’ over-allotment option, not in excess of fifteen percent (15%)
of the total offering to be so effected, is necessary or desirable for the
marketing of such offering, all Registrable Securities which are to be included
in such offering pursuant to this Section 3(d) and any other securities shall be
allocated pro rata to the primary portion of such offering and the underwriters’
over-allotment portion on the basis of the total number of Registrable
Securities and other securities requested to be included in the registration.
 
Notwithstanding any other provision of this Section 3, if the managing
underwriter advises the Company, in writing or otherwise, that the total number
or dollar amount of securities requested to be included in the registration
exceeds the number or dollar amount of securities that can be sold, the Company
will include the securities in the registration in the following order of
priority: (i) first, among all holders requesting to include Registrable
Securities in the Demand Registration (allocated pro rata among the holders of
Registrable Securities requested to be included in the registration, on the
basis of the dollar amount or number of Registrable Securities requested to be
included, as the case may be); (ii) second, any other securities (provided they
are of the same class as the securities sold by the Company) requested to be
included, allocated among the holders of such securities in such proportions as
the Company and those holders may agree; and (iii) third, to the Company for its
account.
 
If any holder of Registrable Securities (other than the holder making the
demand) disapproves of the terms of the underwriting, such holder may withdraw
therefrom by giving written notice to the Company and the managing underwriter.
 
(e)           Delay in Filing.  Notwithstanding the foregoing, the Company may
delay in filing a registration statement in connection with a Demand
Registration and may withhold efforts to cause the registration statement to
become effective, if the Company determines in good faith that such registration
might involve initial or continuing disclosure obligations that the Board of
Directors of the Company determines, in good faith, will not be in the best
interest of the Company’s stockholders.  The Company may exercise such right to
delay or withhold efforts not more than once in any twelve (12) month period and
for not more than ninety (90) days at a time.  If, after a registration
statement becomes effective, the Company advises the holders of registered
shares that the Company considers it appropriate for the registration statement
to be amended, the Company shall use its best efforts to amend such registration
statement, and the holders of such shares shall suspend any further sales of
their registered shares until the Company advises them that the amended
registration statement has been declared effective.
 
5

--------------------------------------------------------------------------------


(f)           Effective Demand Registration.  A registration shall not
constitute a Demand Registration until it has become effective and remains
continuously effective for the lesser of (i) the period during which all
Registrable Securities registered in the Demand Registration are sold and (ii)
three hundred sixty (360) days; provided, however, that a registration shall not
constitute a Demand Registration if (x) after such Demand Registration has
become effective, such registration or the related offer, sale or distribution
of Registrable Securities thereunder is interfered with by any stop order,
injunction or other order or requirement of the Commission or other governmental
agency or court for any reason not attributable to the holder requesting the
Demand Registration and such interference is not thereafter eliminated, or (y)
the conditions specified in the underwriting agreement, if any, entered into in
connection with such Demand Registration are not satisfied or waived, other than
by reason of a failure on the part of the holder requesting the Demand
Registration.
 
4.           Piggyback Registrations.
 
(a)           Right to Piggyback.  Whenever the Company proposes to register any
of its securities in an underwritten offering under the Securities Act, whether
for its own account or for the account of another stockholder (except for the
registration of securities to be offered pursuant to an employee benefit plan on
Form S-8, pursuant to a registration made on Form S-4 or any successor forms
then in effect and except for the registration of securities held by Cascade
Investment, L.L.C. (“Cascade”) pursuant to the terms and conditions of that
certain Registration Rights and Stockholders Agreement dated as of April 13,
2006 between the Company and Cascade) at any time other than pursuant to a
Demand Registration and the registration form to be used may be used for the
registration of the Registrable Securities (a “Piggyback Registration”), it will
so notify in writing all holders of Registrable Securities no later than the
earlier to occur of (i) the tenth (10th) day following the Company’s receipt of
notice of exercise of other demand registration rights, or (ii) forty-five (45)
days prior to the anticipated filing date.  Subject to the provisions of
Section 4(c), the Company will include in the Piggyback Registration all
Registrable Securities with respect to which the Company has received written
requests for inclusion within fifteen (15) days after the issuance of the
Company’s notice.  Such Registrable Securities may be made subject to an
underwriters’ over-allotment option, if so requested by the managing
underwriter.  The holders of Registrable Securities may withdraw all or any part
of the Registrable Securities from a Piggyback Registration at any time before
ten (10) business days prior to the effective date of the Piggyback
Registration.  In any Piggyback Registration, the Company, the holders of
Registrable Securities and any Person who hereafter becomes entitled to register
its securities in a registration initiated by the Company must sell their
securities on the same terms and conditions.  A registration of Registrable
Securities pursuant to this Section 4 shall not be counted as a Demand
Registration pursuant to Section 3.
 
(b)           Piggyback Expenses.  The Company shall pay or reimburse to the
holders of the Registrable Securities included in a Piggyback Registration all
Registration Expenses of those holders in connection with the Piggyback
Registration (including the reasonable fees and disbursements of one counsel for
such holders in connection with each such Piggyback Registration not to exceed
$25,000 per Piggyback Registration, as described in Section 6).
 
6

--------------------------------------------------------------------------------


(c)           Underwriting; Priority on Piggyback Registrations.  The right of
any such holder to be included in an underwritten registration pursuant to this
Section 4 shall be conditioned upon such holder’s participation in such
underwriting and the inclusion of such holder’s Registrable Securities in the
underwriting to the extent provided herein.  All holders proposing to distribute
their Registrable Securities through such underwriting shall enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by the Company.  If the managing underwriter
gives the Company its written opinion that the total number or dollar amount of
securities requested to be included in the registration exceeds the number or
dollar amount of securities that can be sold, the Company will include the
securities in the registration in the following order of priority: (i) first,
subject to the first proviso below, all securities the Company or the
stockholder, if any, on whose account securities are being registered proposes
to sell; (ii) second, subject to the first proviso below, up to the full number
or dollar amount of Registrable Securities requested to be included in the
registration (allocated pro rata among the holders of Registrable Securities
requested to be included in the registration, on the basis of the dollar amount
or number of Registrable Securities requested to be included, as the case may
be); and (iii) third, any other securities (provided they are of the same class
as the securities sold by the Company) requested to be included, allocated among
the holders of such securities in such proportions as the Company and those
holders may agree; provided, however, that at least twenty percent (20%) of the
Registrable Securities requested to be included in such registration shall be
included in the offering; provided, further,  that, (i) the holders of
Registrable Securities shall not be subject to any cutback in the amount of
Registrable Securities requested to be included in the registration unless all
other holders of securities requesting to be included in such registration other
than the stockholder, if any, on whose account securities are being registered
have been excluded from such registration.  In the event that the managing
underwriter advises the Company that an underwriters’ over-allotment option is
necessary or advisable, the allocation provided for in this Section 4(c) shall
apply to the determination of which securities are to be included in the
registration of such shares.  Except with the prior written consent of each
holder of Registrable Securities, the Company shall not grant to any holder of
the Company’s securities any right to Piggyback Registration which would reduce
the amount of Registrable Securities includable in such registration.
 
(d)           Selection of Underwriters.  If any Piggyback Registration is an
underwritten offering, the Company will select as the investment banker(s) and
manager(s) that will administer the offering a nationally recognized investment
banker(s) and manager(s) with demonstrable industry-specific expertise and
experience.  The Company and the holders of Registrable Securities whose shares
are being registered shall enter into a customary underwriting agreement with
such investment banker(s) and manager(s), provided, however, that the liability
of any holder of Registrable Securities shall be limited to such holder’s net
proceeds received from the sale of its Registrable Securities in such offering
and such limitation shall not be amended by an underwriting agreement or
arrangement.
 
(e)           Right to Terminate Registration.  The Company shall have the right
to terminate or withdraw any registration initiated by it under this Section 4
prior to the effectiveness of such registration whether or not any holder has
elected to include securities in such registration.  The Registration Expenses
of such withdrawn registration shall be borne by the Company in accordance with
Section 7.
 
7

--------------------------------------------------------------------------------


5.           Registration Procedures.
 
(a)           Obligations of the Company.  Whenever required to register any
Registrable Securities, the Company shall as expeditiously as practicable:
 
(i)           prepare and file with the Commission to permit a public offering
and resale of the Registrable Securities under the Securities Act which offering
may, if so requested, be on a delayed or continuous basis under Rule 415 a
registration statement on the appropriate form and use commercially best efforts
to cause the registration statement to become effective.  At least ten (10) days
before filing a registration statement or prospectus or at least three (3)
Business Days before filing any amendments or supplements thereto, the Company
will furnish to the counsel of the holders of a Majority of the Registrable
Securities being registered copies of all documents proposed to be filed for
that counsel’s review and approval, which approval shall not be unreasonably
withheld or delayed;
 
(ii)           immediately notify each seller of Registrable Securities of any
stop order threatened or issued by the Commission and take all actions
reasonably required to prevent the entry of a stop order or if entered to have
it rescinded or otherwise removed;
 
(iii)           prepare and file with the Commission such amendments and
supplements to the registration statement and the corresponding prospectus
necessary to keep the registration statement effective, in the case of the
registration required by Section 3 for the period provided in Section 3 and in
any other case for one hundred twenty (120) days or such shorter period as may
be required to sell all Registrable Securities covered by the registration
statement; and comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by the registration statement during
each period in accordance with the sellers’ intended methods of disposition as
set forth in the registration statement;
 
(iv)           furnish to each seller of Registrable Securities a sufficient
number of copies of the registration statement, each amendment and supplement
thereto (in each case including all exhibits), the corresponding prospectus
(including each preliminary prospectus), and such other documents as a seller
may reasonably request to facilitate the disposition of the seller’s Registrable
Securities;
 
(v)           use its commercially best efforts to register or qualify the
Registrable Securities under securities or blue sky laws of jurisdictions in the
United States of America as any seller requests within twenty (20) days
following the original filing of a registration statement and do any and all
other reasonable acts and things that may be necessary or advisable to enable
the seller to consummate the disposition of the seller’s Registrable Securities
in such jurisdiction; provided, however, that the Company shall not be obligated
to qualify as a foreign corporation to do business under the laws of any
jurisdiction in which it is not then qualified or to file any general consent to
service of process;
 
8

--------------------------------------------------------------------------------


(vi)           notify each seller of Registrable Securities, at any time when a
prospectus is required to be delivered under the Securities Act, of any event as
a result of which the prospectus or any document incorporated therein by
reference contains an untrue statement of a material fact or omits to state any
material fact necessary to make the statements therein not misleading in light
of the circumstances under which such statements were made, and use best efforts
to prepare a supplement or amendment to the prospectus or any such document
incorporated therein so that thereafter the prospectus will not contain an
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein not misleading in light of the circumstances
under which such statements were made;
 
(vii)          cause all registered Registrable Securities to be listed on each
securities exchange, if any, on which similar securities issued by the Company
are then listed;
 
(viii)         provide an institutional transfer agent and registrar and a CUSIP
number for all Registrable Securities on or before the effective date of the
registration statement;
 
(ix)           enter into such customary agreements, including an underwriting
agreement in customary form and take all other actions in connection with those
agreements as the holders of a Majority of the Registrable Securities being
registered or the underwriters, if any, reasonably request to expedite or
facilitate the disposition of the Registrable Securities;
 
(x)           make available for inspection by any seller of Registrable
Securities, any underwriter participating in any disposition pursuant to the
registration statement, and any attorney, accountant, or other agent of any
seller or underwriter, all financial and other records, pertinent corporate
documents, and properties of the Company, and cause the Company’s officers,
directors and employees to supply all information reasonably requested by any
seller, underwriter, attorney, accountant, or other agent in connection with the
registration statement; provided that an appropriate confidentiality agreement
is executed by any such seller, underwriter, attorney, accountant or other
agent;
 
(xi)           in connection with any underwritten offering, obtain a “comfort”
letter from the Company’s independent public accountants in customary form and
covering those matters customarily covered by “comfort” letters as the holders
of a Majority of the Registrable Securities being registered or the managing
underwriter reasonably requests, addressed to the underwriters and to the
holders of the Registrable Securities being registered;
 
9

--------------------------------------------------------------------------------


(xii)           in connection with any underwritten offering, furnish an opinion
of counsel representing the Company for the purposes of the registration, in the
form and substance customarily given to underwriters in an underwritten public
offering and reasonably satisfactory to counsel representing the holders of
Registrable Securities being registered and the underwriter(s) of the offering,
addressed to the underwriters and to the holders of the Registrable Securities
being registered;
 
(xiii)           use its best efforts to comply with all applicable rules and
regulations of the Commission, and make available to its security holders, as
soon as reasonably practicable, an earnings statement complying with the
provisions of Section 11(a) of the Securities Act and covering the period of at
least twelve (12) months, but not more than eighteen (18) months, beginning with
the first month after the effective date of the Registration Statement;
 
(xiv)          cooperate with each seller of Registrable Securities and each
underwriter participating in the disposition of such Registrable Securities and
their respective counsel in connection with any filings required to be made with
the FINRA; and
 
(xv)           take all other steps reasonably necessary to effect the
registration of the Registrable Securities contemplated hereby.
 
(b)           Seller Information.  In the event of any registration by the
Company, from time to time, the Company may require each seller of Registrable
Securities subject to the registration to furnish to the Company information
regarding such seller, the Registrable Securities held by them, and the
distribution of the securities subject to the registration, and such seller
shall furnish all such information reasonably requested by the Company.
 
(c)           Notice to Discontinue.  Each holder of Registrable Securities
agrees by acquisition of such securities that, upon receipt of any notice from
the Company of any event of the kind described in Section 5(a)(vi), the holder
will discontinue disposition of Registrable Securities until the holder receives
copies of the supplemented or amended prospectus contemplated by
Section 5(a)(vi).  In addition, if the Company requests, the holder will deliver
to the Company (at the Company’s expense) all copies, other than permanent file
copies then in the holder’s possession, of the prospectus covering the
Registrable Securities current at the time of receipt of the notice.  If the
Company gives any such notice, the time period mentioned in Section 5(a)(iii)
shall be extended by the number of days elapsing between the date of notice and
the date that each seller receives the copies of the supplemented or amended
prospectus contemplated in Section 5(a)(vi).
 
(d)           Notice by Holders.  Whenever the holders of Registrable Securities
have requested that any Registrable Securities be registered pursuant to this
Agreement, those holders shall notify the Company, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of the
happening of any event concerning that holder of the Registrable Securities, as
a result of which the prospectus included in the registration statement contains
an untrue statement of a material fact or omits to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
 
10

--------------------------------------------------------------------------------


6.           Registration Expenses.  All costs and expenses incurred in
connection with the Company’s performance of or compliance with this Agreement
(the “Registration Expenses”) shall be paid by the Company as provided in this
Agreement.  The term “Registration Expenses” includes without limitation all
registration filing fees, reasonable professional fees and other reasonable
expenses of the Company’s compliance with federal, state and other securities
laws (including fees and disbursements of counsel for the underwriters in
connection with state or other securities law qualifications and registrations),
printing expenses, messenger, telephone and delivery expenses; reasonable fees
and disbursements of counsel for the Company and for one counsel for the holders
of Registrable Securities not to exceed $25,000 per registration; reasonable
fees and disbursement of the independent certified public accountants selected
by the Company (including the expenses of any audit or “comfort” letters
required by or incident to performance of the obligations contemplated by this
Agreement); fees and expenses of the underwriters (excluding discounts and
commissions); fees and expenses of any special experts retained by the Company
at the request of the managing underwriters in connection with the registration;
and applicable stock exchange and NASDAQ registration and filing fees.  The term
“Registration Expenses” does not include underwriting fees or commissions or
transfer taxes, all of which shall be paid by each of the sellers of Registrable
Securities with respect to the Registrable Securities sold by such seller.
 
7.           Indemnification.
 
(a)           Indemnification by Company.  In the event of any registration of
Registrable Securities under the Securities Act pursuant to this Agreement, to
the full extent permitted by law, the Company agrees to indemnify and hold
harmless each holder of Registrable Securities, its officers, directors,
trustees, partners, employees, advisors and agents, and each Person who controls
the holder (within the meaning of the Securities Act and the Exchange Act)
against any and all losses, claims, damages, liabilities and expenses arising
out of (i) any untrue or allegedly untrue statement of material fact contained
in or incorporated by reference into any registration statement or any amendment
thereof under which such Registrable Securities were registered under the
Securities Act, any prospectus or preliminary prospectus contained therein or
any amendment thereof or any omission or alleged omission to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, except to the extent the untrue statement or omission resulted
from information that the holder furnished in writing to the Company expressly
for use therein, and (ii) any failure to comply with any law, rule or regulation
applicable to such registration.  Such indemnity shall remain in full force and
effect, regardless of any investigation made by such indemnified party, and
shall survive the transfer of such Registrable Securities by such holder.  In
connection with a firm or best efforts underwritten offering, to the extent
customarily required by the managing underwriter, the Company will indemnify the
underwriters, their officers and directors and each Person who controls the
underwriters (within the meaning of the Securities Act and the Exchange Act), to
the extent customary in such agreements.
 
11

--------------------------------------------------------------------------------


(b)           Indemnification by Holders of Securities.  In connection with any
registration statement, each participating holder of Registrable Securities will
furnish to the Company in writing such information and affidavits as the Company
reasonably requests for use in connection with any registration statement or
prospectus.  Each participating holder agrees, severally and not jointly, to
indemnify and hold harmless, to the extent permitted by law, the Company, its
directors, officers, trustees, partners, employees, advisors and agents, and
each Person who controls the Company (within the meaning of the Securities Act
and the Exchange Act) against any and all losses, claims, damages, liabilities
and expenses arising out of any untrue or allegedly untrue statement of a
material fact or any omission or alleged omission to state a material fact
required to be stated in the registration statement or prospectus or any
amendment thereof or supplement thereto necessary to make the statements therein
not misleading, but only to the extent that the untrue statement or omission is
contained in or omitted from any information or affidavit the holder furnished
in writing to the Company expressly for use therein and only in an amount not
exceeding the net proceeds received by the holder with respect to securities
sold pursuant to such registration statement.  Such indemnity shall remain in
full force and effect, regardless of any investigation made by the Company, and
shall survive the transfer of such Registrable Securities by such holder.  In
connection with a firm or best efforts underwritten offering, to the extent
customarily required by the managing underwriter, each participating holder of
Registrable Securities will indemnify the underwriters, their officers and
directors and each Person who controls the underwriters (within the meaning of
the Securities Act and the Exchange Act), to the same extent as it has
indemnified the Company; provided, however, that the indemnity obligations of
any holder contained in such agreement shall be limited to the amount of such
holder’s net proceeds received from the sale of its Registrable Securities in
such offering.
 
(c)           Indemnification Proceedings.  Any Person entitled to
indemnification under this Agreement will (i) give prompt notice to the
indemnifying party of any claim with respect to which it seeks indemnification
and (ii) unless in the indemnified party’s reasonable judgment a conflict of
interest may exist between the indemnified and indemnifying parties with respect
to the claim, permit the indemnifying party to assume the defense of the claim
with counsel reasonably satisfactory to the indemnified party.  If the
indemnifying party does not assume the defense, the indemnifying party will not
be liable for any settlement made without its consent (but that consent may not
be unreasonably withheld).  No indemnifying party will consent to entry of any
judgment or will enter into any settlement that does not include as an
unconditional term thereof the claimant’s or plaintiff’s release of the
indemnified party from all liability concerning the claim or litigation or which
includes any non-monetary settlement.  An indemnifying party who is not entitled
to or elects not to assume the defense of a claim will not be under an
obligation to pay the fees and expenses of more than one counsel for all parties
indemnified by the indemnifying party with respect to the claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between the indemnified party and any other indemnified party with respect to
the claim, in which event the indemnifying party shall be obligated to pay the
fees and expenses of no more than one additional counsel for the indemnified
parties.
 
(d)           Contribution.  If the indemnification provided for in Section 7(a)
or (b) is unavailable to an indemnified party in respect of any losses, claims,
damages, liabilities or expenses referred to therein, then each indemnifying
party thereunder shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, liabilities or
expenses in such proportion as is appropriate to reflect the relative fault of
the indemnified party and the indemnifying party in connection with the
statements or omissions that resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable
considerations.  The relative fault of the indemnified party and the
indemnifying party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnified party and the indemnifying party and the parties’
relative intent and knowledge.
 
12

--------------------------------------------------------------------------------


The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 7(d) were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding anything herein to the contrary, no participating
holder of Registrable Securities acting as an indemnifying party shall be
required to contribute any amount in excess of the amount by which the net
proceeds of the offering (before deducting expenses, if any) received by such
participating holder exceeds the amount of any damages that such participating
holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.  No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.
 
The obligations of the Company and the holders of Registrable Securities under
this Section 7 shall survive the completion of any offering of Registrable
Securities in a registration statement, including the termination of this
Agreement.
 
8.           Rule 144.  With a view to making available to the holders the
benefits of certain rules and regulations of the Commission which may permit the
sale of the Registrable Securities to the public without registration, the
Company agrees to use its commercially best efforts to:
 
(a)           make and keep public information available, as those terms are
understood and defined in Commission Rule 144 or any similar or analogous rule
promulgated under the Securities Act, at all times after the date hereof;
 
(b)           file with the Commission, in a timely manner, all reports and
other documents required of the Company under the Exchange Act; and
 
(c)           so long as a holder owns any Registrable Securities, furnish to
such holder forthwith upon request: a written statement by the Company as to its
compliance with the reporting requirements of said Rule 144 of the Securities
Act, and of the Exchange Act; a copy of the most recent annual or quarterly
report of the Company; and such other reports and documents as a holder may
reasonably request in availing itself of any rule or regulation of the
Commission allowing it to sell any such securities without registration.
 
9.           Participation in Underwritten Registration.  No Person may
participate in any underwritten registration without (a) agreeing to sell
securities on the basis provided in underwriting arrangements approved by the
Persons entitled hereunder to approve such arrangements (the holders of
Registrable Securities in a Demand Registration pursuant to Section 3(d) and the
Company in a piggyback registration pursuant to Section 4(d)), and (b)
completing and executing all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents required by the underwriting
arrangements.
 
13

--------------------------------------------------------------------------------


10.           Available Financial Information.  In the event that the Company
ceases to be a reporting issuer under the Exchange Act, then for so long as the
Company is not a reporting issuer or for so long as the Company shall fail to
comply with its reporting obligations under the Exchange Act, the Company shall,
to the extent that the Investor beneficially owns any of the Shares or Common
Stock, deliver, or cause to be delivered, to the Investor:
 
(a)           as soon as practicable after the end of each fiscal year of the
Company, and in any event within ninety (90) days thereafter, a consolidated and
consolidating balance sheets of the Company as of the end of such fiscal year,
and consolidated and consolidating statements of income, changes in
stockholders’ equity and cash flows of the Company for such year, prepared in
accordance with GAAP and setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and followed
promptly thereafter (to the extent not then available) by such financial
statements accompanied by the audit report with respect thereto of independent
public accountants of recognized national standing selected by the Company; and
 
(b)           as soon as practicable after the end of the first, second and
third quarterly accounting periods in each fiscal year of the Company, and in
any event within forty-five (45) days after the end of each such period,
consolidated balance sheets of the Company as of the end of each quarterly
period, and consolidated statements of income, changes in stockholders’ equity
and cash flows of the Company for such period and for the current fiscal year to
date, prepared in accordance with GAAP and setting forth in comparative form the
figures for the corresponding periods of the previous fiscal year, subject to
changes resulting form normal year-end audit adjustments, all in reasonable
detail and certified by the principal financial or accounting officer of the
Company.
 
11.           Access.  During the period commencing on the date of the Closing
and ending on the Termination Date, the Company shall afford, provide and
furnish, and shall cause its Subsidiaries and the Representatives of the Company
and its Subsidiaries to afford, provide and furnish to the Investor and their
Representatives:
 
(i)           during normal business hours and upon reasonable advance notice,
reasonable access to the Representatives, properties, plants and other
facilities and to all books and records of the Company and each of its
Subsidiaries;
 
(ii)           all financial, operating and other data and information regarding
the Company and its Subsidiaries as the Investor and its Representatives may
reasonably request; and
 
(iii)           the opportunity to discuss the affairs, finances, operations and
accounts of the Company and its Subsidiaries with the Company’s officers on a
periodic basis.
 
14

--------------------------------------------------------------------------------


12.           Miscellaneous.
 
(a)           Recapitalizations, Exchanges, etc.  The provisions of this
Agreement shall apply to the full extent set forth herein with respect to (i)
the Registrable Securities, (ii) any and all shares of voting common stock of
the Company into which the Registrable Securities are converted, exchanged or
substituted in any recapitalization or other capital reorganization by the
Company and (iii) any and all equity securities of the Company or any successor
or assign of the Company (whether by merger, consolidation, sale of assets or
otherwise) which may be issued in respect of, in conversion of, in exchange for
or in substitution of, or as a dividend upon, the Registrable Securities and
shall be appropriately adjusted for any stock dividends, splits, reverse splits,
combinations, recapitalizations and the like occurring after the date
hereof.  The Company shall use its best efforts to cause any successor or assign
(whether by sale, merger or otherwise) to enter into a new registration rights
agreement with the holders of Registrable Securities on terms substantially the
same as this Agreement as a condition of any such transaction.
 
(b)           Amendment.  This Agreement may be amended or modified only by a
written agreement executed by (i) the Company and (ii) the Investor.
 
(c)           Attorneys’ Fees.  In any legal action or proceeding brought to
enforce any provision of this Agreement, the prevailing party shall be entitled
to recover all reasonable expenses, charges, court costs and attorneys’ fees in
addition to any other available remedy at law or in equity.
 
(d)           Benefit of Parties; Assignment. Subject to the terms and
conditions of the Purchase Agreement and this subsection (d), including, without
limitation, the transfer restrictions contained therein, all of the terms and
provisions of this Agreement shall be binding on and inure to the benefit of the
parties and their respective successors and assigns, including, without
limitation, all subsequent holders of securities entitled to the benefits of
this Agreement who agree in writing to become bound by the terms of this
Agreement.
 
(e)           Captions.  The captions of the sections and subsections of this
Agreement are solely for convenient reference and shall not be deemed to affect
the meaning or interpretation of any provision of this Agreement.
 
(f)           Cooperation.  The parties agree that after execution of this
Agreement they will from time to time, upon the request of any other party and
without further consideration, execute, acknowledge and deliver in proper form
any further instruments and take such other action as any other party may
reasonably require to carry out effectively the intent of this Agreement.
 
(g)           Counterparts; Facsimile Execution.  This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
agreement.  Facsimile execution and delivery of this Agreement shall be legal,
valid and binding execution and delivery for all purposes.
 
(h)           Entire Agreement.  Each party hereby acknowledges that no other
party or any other person or entity has made any promises, warranties,
understandings or representations whatsoever, express or implied, not contained
in the Transaction Documents (as defined in the Purchase Agreement) and
acknowledges that it has not executed this Agreement in reliance upon any such
promises, representations, understandings or warranties not contained herein or
therein and that the Transaction Documents supersede all prior agreements and
understandings between the parties with respect thereto.  There are no promises,
covenants or undertakings other than those expressly set forth or provided for
in the Transaction Documents.
 
15

--------------------------------------------------------------------------------


(i)           Governing Law.  The internal law of the State of California will
govern the interpretation, construction, and enforcement of this Agreement and
all transactions and agreements contemplated hereby, notwithstanding any state’s
choice of law rules to the contrary.
 
(j)           Submission to Jurisdiction; Consent to Service of Process.  The
parties hereto hereby irrevocably submit to the exclusive jurisdiction of any
federal or state court located within Fresno County, California, over any
dispute arising out of or relating to this Agreement or any of the transactions
contemplated hereby and each party hereby irrevocably agrees that all claims in
respect of such dispute or any suit, action or proceeding related thereto shall
be heard and determined in such courts.  The parties hereby irrevocably waive,
to the fullest extent permitted by applicable law, any objection which they may
now or hereafter have to the laying of venue of any such dispute brought in such
court or any defense of inconvenient forum for the maintenance of such
dispute.  Each of the parties hereto agrees that a judgment in any such dispute
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.
 
(k)           No Inconsistent Agreements.  The Company represents and warrants
that, except as disclosed in the Purchase Agreement, it has not granted to any
Person the right to request or require the Company to register any securities
issued by the Company other than the rights contained herein.  The Company shall
not, except with the prior written consent of at least a Majority of the
Registrable Securities, enter into any agreement with respect to its securities
that shall grant to any Person registration rights that in any way conflict with
or are prior to or equal in right to the rights provided under this Agreement.
 
(l)           Notices.  All notices, requests, demands, or other communications
that are required or may be given pursuant to the terms of this Agreement shall
be in writing and properly addressed to the addresses of the parties set forth
in the Purchase Agreement or to such other address(es) as the respective parties
hereto shall from time to time designate to the other(s) in writing.  All
notices shall be effective upon receipt.
 
(m)           Specific Performance.  Each of the parties agrees that damages for
a breach of or default under this Agreement would be inadequate and that in
addition to all other remedies available at law or in equity that the parties
and their successors and assigns shall be entitled to specific performance or
injunctive relief, or both, in the event of a breach or a threatened breach of
this Agreement.
 
(n)           Validity of Provisions. Should any part of this Agreement for any
reason be declared by any court of competent jurisdiction to be invalid, that
decision shall not affect the validity of the remaining portion, which shall
continue in full force and effect as if this Agreement had been executed with
the invalid portion eliminated; provided, however, that this Agreement shall be
interpreted to carry out to the greatest extent possible the intent of the
parties and to provide to each party substantially the same benefits as such
party would have received under this Agreement if such invalid part of this
Agreement had been enforceable.  Whenever the words “include” or “including” are
used in the Agreement, they shall be deemed to be followed by the words “without
limitation.”
 
16

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 
PACIFIC ETHANOL, INC.

 
 
By:  
/s/ NEIL M. KOEHLER
 

 
Neil M. Koehler, President and CEO

 


 
 
LYLES UNITED, LLC

 
 
By:  
/s/ WILLIAM M. LYLES IV
 

 
William M. Lyles IV, Vice President


 
 
17